UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5075



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JULIO CESAR PORTILLO-SOSA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00176-REP-1)


Submitted:   September 3, 2008          Decided:   September 16, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Richard D.
Cooke, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julio Cesar Portillo-Sosa pled guilty to unauthorized

reentry of a removed alien whose removal was subsequent to an

aggravated felony conviction, in violation of 8 U.S.C. § 1326(b)(2)

(2006).    The district court properly calculated Portillo-Sosa’s

advisory Guidelines range to be 57-71 months of imprisonment, and

sentenced him to 71 months’ imprisonment.*                Portillo-Sosa appeals,

alleging   his      sentence   is    both       procedurally   and   substantively

unreasonable.       For the reasons that follow, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence to determine whether it is unreasonable, applying

a “deferential abuse-of-discretion standard.”                       Gall v. United

States, 128 S. Ct. 586, 591, 594 (2007).                  A district court must

engage    in    a   multi-step      process      at   sentencing.      First,   the

sentencing court must calculate the appropriate Guidelines range by

making any necessary factual findings.                Id. at 596.    Then the court

should afford the parties “an opportunity to argue for whatever

sentence they deem appropriate.” Id. Next, it should consider the

resulting advisory sentencing range in conjunction with the factors

set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008), and

determine whether the § 3553(a) factors support the sentence

requested by either party.           Id.        Consideration of the factors in



     *
      Portillo-Sosa does not challenge the calculation of his
advisory Guidelines range.

                                            2
§ 3553(a) does not require the sentencing court to “robotically

tick through” every subsection of § 3553(a).                    United States v.

Montes-Pineda,     445   F.3d   375,     380      (4th   Cir.    2006)     (internal

quotation marks and citation omitted).

           To    determine    whether       a    sentencing     court    abused    its

discretion, we undertake a two-part analysis.                   United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                  First, we examine the

sentence   for   “significant        procedural      errors,”    and     second,   we

evaluate   the    substance     of    the       sentence.      Id.       Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence . . . .’”                Id. (quoting Gall, 128 S.

Ct. at 597).      “Substantive reasonableness review entails taking

into account the ‘totality of the circumstances, including the

extent of any variance from the Guidelines range.’”                     Id. (quoting

Gall, 128 S. Ct. at 597).              An appellate court may presume a

sentence within the Guidelines range to be reasonable.                      Rita v.

United States, 127 S. Ct. 2456, 2459, 2462 (2007).

           Here, the district court followed the necessary steps in

sentencing Portillo-Sosa, and we find no abuse of discretion in its

decision to sentence him at the top of the Guidelines range.

Accordingly, we affirm the district court’s judgment.                    We dispense


                                        3
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                4